Citation Nr: 1534204	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-31 714A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether there was clear and unmistakable error in a June 1980 rating decision that denied entitlement to service connection for stomach condition.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in February 2009 (PTSD) and June 2010 (clear and unmistakable error) by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Detroit, Michigan; respectively.  The issues were then certified to the Board by the Detroit, Michigan RO.

In June 2015, the Veteran testified during a video conference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

In a report of contact with the Veteran dated in March 2012, RO personnel asked the Veteran whether he wanted service connection for other psychiatric conditions, noted as anxiety and depression.  The Veteran reported that when he wrote about his anxiety and depression, he was describing his PTSD condition and did not want to open a new claim for those conditions.  However, due to the medical evidence in this case and the overlapping psychiatric symptoms, the Board recharacterizes the issue on appeal as entitlement to service connection for acquired psychiatric disability, to include PTSD.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Competent evidence has related the Veteran's diagnosed PTSD to a credible in-service stressor.  

2.  In a final June 1980 rating decision, the RO denied the issue for entitlement to service connection for stomach condition.  The Veteran did not perfect an appeal of that rating decision and new and material evidence was not received within one year of notification of the decision.  

3.  The June 1980 rating decision is supported by evidence then of record and was consistent with the law and regulations then in effect.  Even if an error had occurred, there is no showing that the outcome would have been manifestly different.


CONCLUSIONS OF LAW

1.  The criteria for service connection for psychiatric disability, to include PTSD and depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

2.  The June 1980 rating decision, which denied service connection for stomach condition, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153; currently, 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.1103 (2014).

3.  There is no clear and unmistakable error (CUE) in the June 1980 rating decision that denied service connection for stomach condition.  38 U.S.C.A. §§ 5109A(a), 7105 (West 2014); 38 C.F.R. §§ 3.104(b), 3.105(a) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, i.e. granting the Veteran's claim of entitlement to service connection for psychiatric disability, to include PTSD and depressive disorder, which is not prejudicial to the Veteran, discussion of VA's duties to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Concerning the CUE issue, the VCAA and its implementing regulations are not applicable to claims alleging CUE in prior VA decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, no further discussion of VA's duties to notify and assist is required.

Psychiatric disability, to include PTSD

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
For cases certified to the Board prior to August 4, 2014 (such as the Veteran's case), a diagnosis of PTSD must be in accordance with the DSM-IV.  38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been exposed to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the person's response must have involved intense fear, helplessness, or horror.

The Veteran has not contended that he engaged with combat with the enemy and his DD Form 214 does not reflect any awards or decorations indicative of combat.  38 C.F.R. § 3.304(f)(2).  He has not reported a stressor related to a fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  He has not asserted that his stressor is related to being a prisoner of war.  38 C.F.R. § 3.304(f)(4).  The Veteran has not asserted that his stressor is related to personal assault.  38 C.F.R. § 3.304(f)(5).  Instead, the Veteran has claimed that his stressor was either related to witnessing a plane crash during his period of active service and/or witnessing a group of beloved dogs be killed.  In this respect, a stressor of such nature must be corroborated by supporting, credible evidence.  38 C.F.R. § 3.304(f).  

Concerning the Veteran's reported stressor, the evidence only contains the Veteran's own statements with respect to witnessing a group of dogs be killed.  In a statement received by VA in September 2011, the Veteran stated that over time during his service in Japan, GIs brought dogs and cats onto the island with them as mascots. The dogs and cats became loved as pets to many of the serviceman as they were the only domesticated animals around.  Eventually, the cats became feral, but the dogs about 25 to 30, remained tame.  He stated that sometimes the dogs would haul bones or scalps of the dead that they found in the caves.  The Veteran reported that seeing the dogs do this was so stressful to the men, that to curb the problem, the first Sgt. had a detail of men round up the dogs and shot them.  The Veteran stated that he could hear the dogs crying all day and that he was very outraged, stressed, and helpless to do anything to save them.  When recounting his stressor to the March 2013 VA examiner, the examiner specifically noted review of the claims file and found the Veteran to be credible and consistent.  As a result, the Board will resolve reasonable doubt in favor of the Veteran, and finds that his witnessing the dogs being killed serves as an in-service stressor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Next, with respect to a diagnosis of PTSD, the March 2013 VA examination report shows a diagnosis of PTSD.  Concerning a relationship between the PTSD and the aforementioned in-service stressor, the March 2013 VA examiner stated that based on clinical experience and expertise, review of the claims file, and examination of the Veteran, it was "at least as likely as not" that the Veteran met the criteria for a diagnosis of PTSD that was caused by or the result of his exposure to war remains and the trauma of the slaying of dogs while stationed on Iwo Jima.  

Accordingly, the Board finds that the criteria for service connection for PTSD have been met.  38 C.F.R. § 3.304(f).  The issue of entitlement to service connection for PTSD is granted.  The Board also notes that the medical evidence contains other psychiatric diagnoses, to include depressive disorder.  To the extent that the symptoms overlap, the Board finds that service connection is warranted for psychiatric disability, to include PTSD and depressive disorder.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

CUE

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. §§ 3.104, 3.105(a).  A claim of CUE is a collateral attack on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).

A three-pronged test is used to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

Allegations that previous adjudications have weighed and evaluated the evidence improperly can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 44. A breach of the duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  When there is evidence both for and against an issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

In March 1980, the Veteran filed a claim for service connection for a stomach condition.

In a June 1980 rating decision, the RO denied entitlement to service connection for stomach condition.  The Veteran did not submit a notice of disagreement with respect to the rating decision and new and material evidence was not received within the one-year period from the date of notification of the rating decision.  The June 1980 rating decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153; currently, 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.1103 (2014).

In the final June 1980 rating decision, the RO noted that the service medical treatment records were unavailable.  It was noted that the Veteran stated that he began experiencing symptoms of gastritis shortly after entering the military service and that they continued during and after his military service.  He submitted a letter dated May 1951 from his sister indicating that he had gotten out of the hospital.  There was no indication of the problem for which hospitalization was required.  The Veteran also submitted several private physicians' reports, but the reports did not indicate the presence of a chronic gastrointestinal condition until 1960.  Lay statements were also submitted from R.L.B., R.M., H.C.F., R.M., and R.J.H.  They all certified knowledge that the Veteran had had stomach complaints during military service.  The current medical statement indicating that the Veteran has history of bilateral vagotomy with partial gastric resection for chronic peptic ulcer disease performed in February of 1962.  The RO stated that while the private physician statement indicated treatment for various complaints as early as March 26, 1956, there were no entries relevant to an abdominal condition until 1960.  The RO noted that the entire evidence of record had been considered including the lay statements and old letter.  However, the RO determined that the lay statements did not establish a diagnosis or demonstrate the presence of a chronic disability related to current gastrointestinal condition, particularly noting that there was no evidence of treatment for such a condition from the time of discharge from military service until approximately five years later.  Service connection was denied for the Veteran's chronic gastrointestinal condition.  The July 1980 notice letter advising the Veteran of the rating decision and his appellate rights, noted that the claim was denied because "The evidence which you submitted does not establish the presence of a chronic disability related to your current condition until 1960.  Your letter to your sister makes reference to 'getting out of the hospital' but does not indicate the reason for hospitalization."  

Accordingly, because the June 1980 rating decision is final with respect to the issue of service connection for stomach condition, it is only subject to reversal or amendment if it contains clear and unmistakable error.  38 C.F.R. § 3.105(a).

The Veteran raised the issue of whether there was CUE in the June 1980 rating decision, which denied entitlement to service connection for stomach condition.  His primary contention is that, based on the evidence of record and the law in effect in June 1980, the RO should have granted service connection for stomach condition.  He resubmitted evidence that was before the RO at the time of the June 1980 rating decision and stated that he and his buddy got poisoning during service on the same day with the same outcomes.  He stated that his friend was awarded service connection and he was not.  See VA Form 9, received August 2010.  He claimed that the RO failed to consider the letter sent to his sister during his period of active service wherein he reported that he had been hospitalized.  He testified that he was hospitalized at Lackland Air Force Base in 1951 and he was denied service connection for "lack of records which burned in VA custody."  See dated March 2009 VA Form 21-4138.  

In order to reasonably raise a claim of CUE, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a clear and unmistakable error claim, the proper remedy is to dismiss the challenge without prejudice.  As a threshold matter, the Board finds that the arguments advanced by the Veteran by his statements and June 2015 hearing testimony allege clear and unmistakable error with the requisite specificity.  The Board will adjudicate the merits of the Veteran's CUE claim.

At the time of the June 1980 rating decision, applicable VA law provided that: Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Veterans Administration to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a) (1979).     

Upon review of the evidence of record and the laws in effect in June 1980, the Board finds no CUE in the June 1980 RO rating decision.  38 C.F.R. § 3.105(a).

The Veteran's primary argument for finding CUE in the June 1980 rating decision is that, based on the evidence of record and laws in effect in June 1980, the RO should have granted service connection for stomach condition.  He claimed that the RO failed to consider evidence, to include a letter to his sister and lay statements as to the chronicity of his stomach problems.  

On this issue, rating decisions were not required to set forth in detail the factual bases for their decisions before the February 1, 1990 effective date of 38 U.S.C.A. § 5104(b).  In the absence of evidence to the contrary, the rating board was presumed to have made the requisite findings.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).  The evidence need not have been specifically addressed or discussed by RO's decision.  Id.  

The United States Court of Appeals for Veterans Claims (Court), in Eddy v. Brown, 9 Vet. App. 52, 58 (1996) held that silence in a final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record.  That is, the mere fact that the RO did not list or discuss evidence does not mean that it did not consider it.  Eddy, 9 Vet. App. at 58.  In fact, prior to February 1, 1990, when 38 U.S.C. § 5104(b) was added to the law, rating decisions routinely lacked such specificity as to the evidence considered or the regulations applied.  See Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Notwithstanding the above case law, failure of the RO to consider "highly probative evidence," in violation of the regulation requiring adjudications to be based on all the evidence of record (38 C.F.R. § 3.303(a)), could still constitute a viable theory of CUE.  Crippen, 9 Vet. App. at 421.  Such a situation is not the same as merely challenging the weighing or evaluation of evidence.  Id.  However, it must be "clear on its face" that a particular piece of highly probative evidence had not been considered by the RO.  Id.  In this regard, the RO must have actually used language that denied the existence of the highly probative evidence.  Id. at 422.  However, such an error cannot constitute CUE unless it is the type of error that would have manifestly changed the outcome of the RO's decision.  See e.g. Bouton v. Peake, 23 Vet. App. 70 (2008),

With regard to the correct facts being before the RO in June 1980, as discussed above, the RO mentioned and considered the evidence the Veteran submitted in support of his claim, to include, but not limited to, the letter to his sister dated during his period of active service and lay statements attesting to the onset of the Veteran's stomach problems during his active service (specifically noting the individuals who wrote such statements).  The RO also noted the private medical reports and noted that the private physicians had indicated the existence of abdominal problems as early as 1956, but that the medical records did not reflect treatment until 1960.  The RO did not deny the existence of evidence associated with the record at the time of the June 1980 rating decision, but found that the evidence did not support chronicity of the condition when compared to private medical treatment records, which did not reflect a chronic condition until 1960, years after separation from active service.  Thus, it cannot be said that the RO committed error by denying the existence of evidence or by failing to specifically note each piece of evidence and such does not constitute CUE.  Instead, the Veteran's argument is essentially a disagreement with the manner in which the RO weighed or evaluated the available evidence, which does not amount to a claim of CUE.  The RO weighed the evidence before it and applied the law to find that the Veteran was not entitled to service connection for stomach condition.  

With respect to findings related to the chronicity of the Veteran's condition, at the time of the June 1980 rating decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the RO rating panel participated in the June 1980 rating decision and was a signatory to the determination.  The opinion that the Veteran was not entitled to service connection for stomach condition was supported by the medical member of the panel, and the RO could have relied on his or her medical judgment in deciding the claim.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment).  

The Board now turns to another one of the Veteran's CUE arguments - specifically, that he was hospitalized during active service and such was not considered by the RO.  A review of the record shows that the RO sought the Veteran's service medical treatment records.  In this respect, the Veteran identified treatment in May 1951 at Lackland Air Force Base in Texas for ptomaine poisoning and gastritis in January 1955 at the McClellan Air Force Base in California.  In a May 1980 response, it was noted that the AF S/Rs were "discont." on August 31, 1951.  There was a separation document furnished.  The morning reports dated from December 1954 to February 1955 of 2049 AACS Sq. EM assigned but no sick or hospital remarks were found.  It was noted that there were no medical records were on file at NPRC and it was fire-related service.  The RO was instructed to see the attached GSA Form 7284.  The attached form was entitled "Request for Information Needed to Reconstruct Medical Data."  The form noted:

"The medical record needed to answer your request is not in our files.  If the record was here on July 12, 1973, it would have been in the area that suffered the most damage in the fire on that date and may have been destroyed.  Fortunately, there are alternate record sources available which often contain information concerning illness or injury while in the military service.  However, these alternative record sources generally show only dates of hospitalization or treatment and line of duty status and rarely show diagnosis or treatment.  To enable us to search these secondary sources we need additional information."  

The form requested information regarding the name of the patient used at the time of treatment, service no., social security no., branch of service, the nature of illness, injury or treatment, the treatment dates, the organization to which assigned, and the name and location of hospital, dispensary, or medical facility where treated.  It was noted that a signed release must be obtained from the person whose records are involved.  It is not evident from the record that the Veteran was asked to complete a signed release or that the form was completed by the RO.  

Even so, a breach of the VA's duty to assist cannot form the basis for a finding of CUE.  Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Such a breach creates only an incomplete rather than an incorrect record.  Caffrey, 6 Vet. App. at 382.  In Cook v. Principi, 318 F.3d 1334 (2002), the Federal Circuit held that a breach of a duty to assist does not constitute CUE and that an incomplete record, factually correct in all other respects, is not CUE.  Thus, any argument related to the RO's failure to obtain a release from the Veteran and complete the form to reconstruct medical data is a breach of VA's duty to assist.  Further, even if the RO committed error by failing to have the Veteran sign the release form and complete the form the reconstruct medical data, had records been found regarding hospitalization or treatment in 1951 and 1954, the Board cannot state that the result would have been manifestly different.  In this respect, the RO noted that the evidence did not reflect that the Veteran's claimed condition was chronic.  The RO explained that the private medical reports did not reflect treatment until 1960 of a chronic condition.  Accordingly, even if the records of in-service hospitalization had been located, they would not have resulted in a manifestly different outcome.  

Therefore, the Board finds that the June 1980 rating decision that denied entitlement to service connection for stomach condition did not contain CUE.  38 C.F.R. § 3.105(a).  The benefit-of-the-doubt doctrine is inapplicable to CUE motions, and this claim must therefore be denied.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a clear and unmistakable error motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).

Finally, in denying the motion for CUE, the Board notes that the Veteran can still file a claim to reopen his previously denied claim for service connection for stomach condition.  38 C.F.R. § 3.156.  
	

ORDER

Entitlement to service connection for psychiatric disability, to include PTSD and depressive disorder, is granted.  

The June 1980 rating decision that denied service connection for stomach condition was not the product of CUE, and the appeal is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


